Raitses v Raitses (2018 NY Slip Op 05066)





Raitses v Raitses


2018 NY Slip Op 05066


Decided on July 5, 2018


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on July 5, 2018
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

ALAN D. SCHEINKMAN, P.J.
JEFFREY A. COHEN
COLLEEN D. DUFFY
ANGELA G. IANNACCI, JJ.


2016-03403
 (Index No. 37546/12)

[*1]Debra Raitses, respondent, 
vAdar Raitses, appellant.


Schwartz & Ciesinski, LLP, Garden City, NY (Maria Schwartz of counsel), for appellant.
Castrovinci & Mady, Smithtown, NY (Philip J. Castrovinci and Debra Shamoilia of counsel), for respondent.

DECISION & ORDER
In an action for a divorce and ancillary relief, the defendant appeals from a judgment of the Supreme Court, Suffolk County (David T. Reilly, J.), entered March 28, 2016. The judgment, insofar as appealed from, upon a decision and order of the same court dated October 1, 2015, made after a nonjury trial, directed the defendant to pay weekly child support in the sum of $780.
ORDERED that the judgment is affirmed insofar as appealed from, with costs.
We agree with the Supreme Court's determination to direct the defendant to pay weekly child support in the sum of $780.
SCHEINKMAN, P.J., COHEN, DUFFY and IANNACCI, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court